Ca

Co mH NI Dn HD Fk, WY NY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

2:20-cv-02345-PA-JPR Document 25 Filed 09/14/20 Pagelof1 Page ID #:104

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

SUNG CHOI, CV 20-02345 PA (JPRx)
Plaintiff, JUDGMENT
V.
ANDRANIK MORADIAN,
Defendant.

 

 

Pursuant to the Court’s September 14, 2020 Order dismissing this action for lack of
prosecution and for failure to comply with a Court order,

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this action is
dismissed without prejudice.

IT IS SO ORDERED.

DATED: September 14, 2020 hy, Khe, LZ

Percy Anderson
UNITED|STATES DISTRICT JUDGE

 

 
